                  Case 21-10883-CTG             Doc 256        Filed 08/10/21         Page 1 of 12




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re                                                    Chapter 11

    AVADIM HEALTH, INC. et al.,                              Case No. 21-10883 (CTG)

             Debtors. 1                                      (Jointly Administered)

                                                             Hearing Date: Aug. 27, 2021 at 3:00 p.m. (ET)
                                                             Obj. Deadline: Aug. 17, 2021 at 4:00 p.m. (ET)


                   COMMUNITY HEALTH GROUP, INC.’S MOTION FOR RELIEF
                    FROM THE AUTOMATIC STAY TO RESUME STATE COURT
                       PROCEEDINGS TO LIQUIDATE COUNTERCLAIMS

            Community Health Group, Inc. (“CHG”) hereby moves (the “Motion”) for entry of an

order, substantially in the form attached hereto as Exhibit A (the “Proposed Order”), granting

relief from the automatic stay in order to liquidate its claim in connection with certain state court

proceedings and collect solely against proceeds from the applicable insurance policy to the extent

there is insurance available to cover such claim. In support of the Motion, CHG respectfully states

as follows:

                                                JURISDICTION

            1.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the District

of Delaware dated as of February 29, 2012 (the “Amended Standing Order”). This matter is a core

proceeding pursuant to 28 U.S.C. § 157(b), and the Court may enter a final order consistent with




1
         The Debtors, along with the last four (4) digits of each Debtor’s federal tax identification number are: Avadim
Health, Inc. (8411); Avadim Health IP, Inc. (7594); Bionome Properties Corp. (6483); Quality Assurance Associates,
Inc. (5613); and Relion Manufacturing, Inc. (0430). The Debtors’ business address is 81 Thompson Street, Asheville,
NC 28803.


US.134121713.06
                  Case 21-10883-CTG         Doc 256       Filed 08/10/21      Page 2 of 12




Article III of the United States Constitution. Venue is proper pursuant to 28 U.S.C. §§ 1408 and

1409.

         2.        The statutory and legal predicates for the relief requested herein are section

362(d)(1) of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”),

Rules 4001(a) and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and Rule 4001-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”).

                                            BACKGROUND

A.       The State Court Litigation

         3.        On September 23, 2020, Avadim Health, Inc. (the “Debtor” or “Avadim” and

together with its co-debtors, the “Debtors”) initiated a lawsuit against CHG, among others, (the

“State Court Action”) 2 in the State of North Carolina General Court of Justice – Superior Court

Division (the “State Court”). A true and correct copy of the complaint in the State Court Action

is attached hereto as Exhibit B (the “Complaint”).

         4.        On December 8, 2020, CHG and its co-defendants filed their operative answer to

the Complaint (the “Answer”), asserting various counterclaims against Avadim and Avadim’s

(soon to be former) Chief Executive Officer, Stephen Woody. A true and correct copy of the

Answer is attached hereto as Exhibit C (as relevant here, the “Counterclaims”).

         5.        The Complaint and Counterclaims revolve around the termination of the sale of one

of Avadim’s business units to CHG. As alleged in the Counterclaims, Avadim was in severe

financial distress for years. (Exhibit C ¶ 3.) In an effort to reduce costs, Woody and Avadim’s

then-president, David Fann, decided to wind down Avadim’s Community Health business unit and


2
       Avadim Health, Inc. v. Daybreak Capital Partners, LLC, Community Health Group, Inc., Craig Harkey d/b/a
Hark Health Servs., Case No. 20CV-03334 (N.C. Super. Ct. 2020).

                                                      2
US.134121713.06
                  Case 21-10883-CTG        Doc 256      Filed 08/10/21    Page 3 of 12




lay off almost all of its employees in early 2020. (Id. ¶¶ 7-8.) Those employees subsequently

engaged an investor and established a team to lead a transaction and acquire the business unit that

Avadim sought to abandon. (Id. ¶ 10.)

         6.        Effective March 20, 2020, Avadim agreed to sell its Community Health business

unit to CHG pursuant to the terms set forth in a letter of intent (the “LOI”), including a $10 million

purchase price that Avadim requested. (Id. ¶ 11.) The terms of the LOI required the parties to,

among other things, negotiate exclusively with each other in good faith, and provided for a $2.5

million break-up fee if Avadim ultimately pursued an alternative arrangement. (Id. ¶¶ 14-15.) The

parties also agreed to an interim distribution contract that allowed CHG to start developing

business right away, prior to sale closing. (Id. ¶¶ 25-26.) In the ensuing months, Woody assured

the former employees that Avadim was committed to the deal and to supporting the new company.

(See id. ¶¶ 28-33, 85.)

         7.        CHG started developing business, quickly sourcing millions of dollars in sales, and

hundreds of millions more in potential sales. (Id. ¶ 33.) But, when Woody and Avadim saw this

success, they changed their minds about completing the transaction. (Id. ¶¶ 34, 38.) Avadim

delayed the sale closing while simultaneous reviving its once-abandoned Community Health

business unit. (Id. ¶¶ 38-39.) Moreover, Woody and Avadim solicited CHG’s customers and

business leads. (Id. ¶¶ 39, 40, 44, 75.) Avadim never provided any compensation to CHG, nor

has it kept its contractual commitments—including paying the $2.5 million break-up fee. (See

generally id.)

         8.        Notwithstanding its own bad faith actions, Avadim initiated the State Court Action

against CHG, among others, seeking a declaration that it was not obligated to pay the $2.5 million

break-up fee provided for in the LOI. (See Exhibit B.) In response, CHG filed the Counterclaims,



                                                    3
US.134121713.06
                  Case 21-10883-CTG           Doc 256       Filed 08/10/21        Page 4 of 12




including under the North Carolina Racketeer Influenced and Corrupt Organizations Act, N.C.

Gen. Stat. § 75D-1, et seq. (“N.C. RICO Act”) and North Carolina’s Unfair and Deceptive

Practices Act, N. C. Gen. Stat. § 75-1.1, et seq. (the “Unfair and Deceptive Practices Act”), against

Avadim and joined Woody as an additional counterclaim defendant.

         9.        On February 1, 2021, Avadim and Woody filed a joint motion to dismiss the

Counterclaims. On February 22, 2021, CHG and its co-plaintiffs filed a response in opposition to

the motion to dismiss.

         10.       On May 31, 2021 (the “Petition Date”), the Debtors each filed a voluntary petition

for relief under Chapter 11 of the Bankruptcy Code. As a result, the State Court Action was stayed

as to Avadim pursuant to section 362(a) of the Bankruptcy Code.

         11.       Following a Court-approved sale process, this Court authorized the sale of

substantially all of the Debtors’ assets (the “Sale”) to Stalking Horse Midava Holdings 3, Inc. by

order dated August 1, 2021 [D.I. 239] (the “Sale Order”). The deadline to close the Sale was

August 9, 2021. [D.I. 115.]

B.       The Insurance Policy

         12.       Through discovery in the State Court Action, CHG learned that Avadim purchased

an insurance policy (the “Insurance Policy”) 3, which provides coverage for Avadim and its officers

and directors in connection with claims made against them—including the Counterclaims—for the

period February 29, 2020 through February 28, 2021. The Insurance Policy includes certain

fiduciary liability provisions. Upon information and belief and subject to its terms and conditions,

the Insurance Policy covers defense costs, as well as damages for Woody’s liability in connection

with the Counterclaims.


3
          A copy of the relevant insurance information produced by Avadim in connection with the State Court Action
is attached hereto as Exhibit D.

                                                        4
US.134121713.06
                  Case 21-10883-CTG       Doc 256      Filed 08/10/21     Page 5 of 12




                                       RELIEF REQUESTED

         13.       By this Motion, CHG seeks entry of the Proposed Order granting relief from the

automatic stay under section 362(d)(1) of the Bankruptcy Code, Bankruptcy Rules 4001 and 9014,

and Local Rule 4001-1, to permit the State Court Action to proceed so that CHG may liquidate its

Counterclaims against Avadim and collect solely against proceeds from the Insurance Policy to

the extent there is insurance available to cover such claim.

                                        BASIS FOR RELIEF

A.       Cause Exists to Modify the Automatic Stay to Permit CHG to Liquidate its
         Counterclaims and Collect Solely Against Proceeds from the Insurance Policy.

         14.       Section 362(d)(1) of the Bankruptcy Code allows the Court to modify the automatic

stay “for cause.” 11 U.S.C. § 362(d)(1). While “cause” is not defined in the Bankruptcy Code,

courts have held that it “is a flexible concept and courts often conduct a fact intensive, case-by-

case balancing test, examining the totality of the circumstances to determine whether sufficient

cause exists to lift the stay.” In re SCO Group, Inc., 395 B.R. 852, 856 (Bankr. D. Del. 2007).

         15.       When a motion for relief from the automatic stay is based upon a showing of

“cause,” section 362(g) of the Bankruptcy Code places the ultimate burden of proof on the debtor.

See 11 U.S.C. § 362(g); In re Planned Sys., Inc., 78 B.R. 852, 859 (Bankr. S.D. Ohio 1987)

(providing that “[a]fter the moving party establishes a prima facie case, the burden of producing

evidence, as well as the ultimate burden of proof, i.e., risk of non-persuasion, shifts to the debtor”).

         16.       When analyzing whether “cause” exists under section 362(d) of the Bankruptcy

Code, courts generally consider the following factors: (1) the prejudice suffered by the debtor and

the debtor’s estate if the stay is lifted to allow a civil lawsuit to continue; (2) the balancing of

hardships between the parties; and (3) the probability of success on the merits if the stay is lifted.

See, e.g., Izzarelli V. Rexene Procs. Co. (In re Rexene Prod. Co.), 141 B.R. 574, 577 (Bankr. D.


                                                   5
US.134121713.06
                  Case 21-10883-CTG         Doc 256      Filed 08/10/21     Page 6 of 12




Del. 1992); accord In re Abeinsa Holding, Inc., Case No. 16-10790 (KJC), 2016 WL 5867039, at

*2 (Bankr. D. Del. Oct. 6, 2016). The legislative history of section 362(d) of the Bankruptcy Code

makes clear that “cause” includes “a desire to permit an action to proceed in another tribunal.”

H.R. Rep. No. 595, 95th Cong., 1st Sess. 343 (1977).

         17.       Courts often modify the automatic stay for “cause” to allow a party to obtain a

judgment and collect from a debtor’s insurer, without prejudicing the debtor’s estate. See, e.g.,

Int’l Bus. Machines v. Fernstrom v. Van Co. (In re Fernstrom & Van Co.), 938 F.2d 731 (7th Cir.

1991); In re Loudon, 284 B.R. 106, 108 (B.A.P. 8th Cir. 2002) (order lifting stay to allow litigation

involving debtor to proceed in state court forum was not abuse of discretion, where bankruptcy

court sought to limit potential harm to debtor by allowing state court to determine liability and

damages, but limited ability of movant to enforce any judgment entered in its favor); In re R.J.

Groover Const., L.L.C., 411 B.R. 460, 465 (Bankr. S.D. Ga. 2008) (“[T]he other creditors in the

debtors’ bankruptcy will not be harmed by granting the motion because any possible recovery will

be limited to the available insurance proceeds, and [the movant] will not be able to enforce any

judgment against the debtors or the estate without further order of this Court.”).

         18.       The rationale behind such modification is as follows:

                   When the Court is reasonably confident that the policy proceeds will
                   be sufficient to satisfy all creditors with claims that may be paid
                   under the policy, the court should grant relief from stay to permit an
                   action either against the debtor, if necessary, or against the insurer.
                   Because the policy proceeds will be available only to creditors with
                   the type of claims covered by the policy, there is no depletion of
                   assets that would otherwise be available to satisfy general,
                   unsecured claims, and there is therefore no reason to delay the
                   creditor seeking to recover under the policy. Moreover, the insurer
                   will almost invariably be responsible for the cost of defense, so there
                   should be no added expense for the estate.

3 COLLIER ON BANKRUPTCY ¶362.07[3][a][I] (Lawrence P. King, ed., 15th Ed. Revised 1999).



                                                     6
US.134121713.06
                  Case 21-10883-CTG        Doc 256      Filed 08/10/21    Page 7 of 12




         19.       The Debtors will not be prejudiced by the continuation of the State Court Action—

which Avadim itself commenced—where, as here, CHG’s objective is to liquidate its

Counterclaims against Avadim to collect solely against proceeds from the Insurance Policy to the

extent there is insurance available to cover CHG’s claim. Upon information and belief, the costs

of defending against the Counterclaims will not be paid from the Debtors’ estates, but rather from

the Insurance Policy pursuant to its provisions. And, as it relates to claims against Woody, any

damages that CHG may recover will likely be paid from the proceeds of the Insurance Policy.

         20.       Moreover, the State Court Action will not interfere with the chapter 11 bankruptcy

cases because the Court-approved Sale of substantially all of the Debtors’ assets has presumably

closed, or should have closed. Any members of the Debtors’ management involved in the State

Court Action, namely Woody, will have a minimal role, if any, in the Debtors’ bankruptcy cases

going forward and will have few duties to the Debtors after closing. Further, Avadim already has

counsel for the State Court Action with knowledge of the case and the issues, separate and apart

from the Debtors’ bankruptcy counsel.

         21.       Permitting the continuation of the State Court Action will in fact promote judicial

economy because CHG’s Counterclaims against Avadim must be liquidated at some point during

these chapter 11 cases, and the closing of the Sale supports granting stay relief now to facilitate a

prompt resolution of the competing claims. In re Tribune Co., 418 B.R. 116, 126 (Bankr. D. Del.

2009) (“It will often be more appropriate to permit proceedings to continue in their place of origin,

when no great prejudice to the bankruptcy estate would result, in order to leave the parties to their

chosen forum and to relieve the bankruptcy court from duties that may be handled elsewhere.”)

(citing In re SCO Group, Inc., 395 B.R. at 856) (quoting legislative history to section 362(d)(1) in

H. R. Rep. No. 595, 95th Cong., 1st Sess., 341 (1977)). The Complaint and the Counterclaims



                                                    7
US.134121713.06
                  Case 21-10883-CTG         Doc 256      Filed 08/10/21    Page 8 of 12




involve highly complex issues arising under North Carolina law, including the N.C. RICO Act and

Unfair and Deceptive Practices Act, and the parties have already briefed the motion to dismiss the

Counterclaims prior to the Petition Date. Thus, the North Carolina State Court is the most practical

and efficient forum to adjudicate the State Court Action and would provide the estates the benefit

of a forum intimately familiar with North Carolina law. See In re Schaffer, 597 B.R. 777, 795

(Bankr. E.D. Pa. 2019) (observing that “litigating in the bankruptcy forum which has no familiarity

with the underlying substantive claims would likely be more burdensome to the Debtor and the

estate than concluding litigation in State Court.”); In re Marvin Johnson's Auto Serv., Inc., 192

B.R. 1008, 1017 (Bankr. N.D. Ala. 1996) (“The state court judge is familiar with the law which

forms the framework for the resolution of the issues involved in the case. These facts weigh in

favor of granting relief from the stay since the state court should be more familiar and more

experienced with state law issues than the bankruptcy court and a determination of the issues

involved in the litigation will not require the expertise of a bankruptcy judge.”). Moreover, while

this Court is certainly capable of immersing itself and learning about the N.C. Rico Act, and the

Unfair and Deceptive Practices Act, those issues and the development of North Carolina law on

those points are more important to, and best left to the North Carolina State Court.

         22.       In contrast, failure to lift the automatic stay will result in hardship to CHG, which

has already expended significant time and expense defending against the Complaint, pursuing the

Counterclaims, briefing the motion to dismiss the Counterclaims, and engaging in discovery. See

Marvin Johnson’s, 192 B.R. at 1019 (“[T]he hardships that will result to [movant] if he is denied

relief from the stay are apparent. [Movant] will be forced to try his case twice, once against the

debtor in the bankruptcy court and a second time in the state court against [the state court co-

defendant], with concomitant delay and additional personal expense.”). The same hardship would



                                                     8
US.134121713.06
                  Case 21-10883-CTG        Doc 256      Filed 08/10/21    Page 9 of 12




be present for CHG in this case, as this Court lacks jurisdiction over the dispute between CHG and

Woody, two non-debtors.

         23.       When a party seeks to lift an automatic stay, the required showing for the movant’s

probability of success is “very slight.” Rexene, 141 B.R. at 578; see also In re Cont’l Airlines,

Inc., 152 B.R. 420, 426 (D. Del. 1993) (finding that “[e]ven a slight probability on the merits may

be sufficient to support lifting an automatic stay in an appropriate case.”). It “merely requires a

showing that [the movant’s] claim is not frivolous.” Levitz Furniture Inc. v. T. Rowe Price

Recovery Fund L.P. (In re Levitz), 267 B.R. 516, 523 (Bankr. D. Del. 2000). Here, Avadim

initiated the State Court Action, and CHG has asserted meritorious Counterclaims therein. The

forthcoming ruling on the motion to dismiss the Counterclaims, which has already been briefed

and remains pending before the North Carolina State Court, will demonstrate that the

Counterclaims asserted in the State Court Action are bona fide claims that are “not frivolous.” See

id.

         24.       For the foregoing reasons, cause exists to modify the automatic stay pursuant to

section 362(d) of the Bankruptcy Code.

B.       The Insurance Policy Proceeds Realized Pursuant to the Fiduciary Provisions are
         Likely Not Property of the Estate.

         25.       “When a debtor’s liability insurance policy only provides direct coverage to the

debtor, courts generally hold that the proceeds are property of the estate. Conversely, when the

liability insurance policy only provides direct coverage to the directors and officers, courts

generally hold that the proceeds are not property of the estate.” In re Downey Fin. Corp., 428 B.R.

595, 604 (Bankr. D. Del. 2010); see also In re Allied Digital Techs. Corp., 360 B.R. 505, 509

(Bankr. D. Del. 2004). Notwithstanding this general rule, “Cases determining whether the

proceeds of a liability insurance policy are property of the estate are controlled by the language


                                                    9
US.134121713.06
                  Case 21-10883-CTG        Doc 256       Filed 08/10/21   Page 10 of 12




and scope of the specific policies at issue.” Downey Fin. Corp., 428 B.R. at 603; see also Allied

Digital, 306 B.R. at 509.

         26.       “When the liability insurance policy provides direct coverage to [multiple] parties,

‘the proceeds will be property of the estate if the depletion of the proceeds would have an adverse

effect on the estate to the extent the policy actually protects the estate’s other assets from

diminution.’” Downey Fin. Corp., 428 B.R. at 603 (quoting Allied Digital, 306 B.R. at 512). But,

“when a debtor corporation owns a liability policy that exclusively covers its directors and officers,

. . . the proceeds of that D&O policy are not part of the debtor’s bankruptcy estate.” In re Matter

of Vitek, Inc., 51 F.3d 530, 533 (5th Cir. 1995) (emphasis in original); accord Downey Fin. Corp.,

428 B.R. at 604. “In essence and at its core, a D&O Policy remains a safeguard of officer and

director interests and not a vehicle for corporate protection.” See In re First Cent. Fin. Corp., 238

B.R. 9, 16 (Bankr. E.D.N.Y. 1999)).

         27.       Here, the Counterclaims largely focus on the unlawful actions of Woody in his

capacity as Chief Executive Officer of the Debtor. As such, the litigation—including the costs of

defense—is subject to the fiduciary liability provisions of the Insurance Policy. Such a provision

is designed to protect the rights and interests of the directors and officers in the first instance, not

the Debtor. Accordingly, any proceeds realized from the fiduciary liability provisions of the

Insurance Policy are not property of the estate. See, e.g., Downey Fin. Corp., 428 B.R. at 603;

Allied Digital, 306 B.R. at 512-13 (concluding that because the policy provided direct coverage to

directors and officers for claims and defense costs, and indemnification coverage to the debtor for

amounts paid to directors and officers, the proceeds were not property of the bankruptcy estate).

                                                NOTICE

         28.       Notice of this Motion has been provided to: (i) the Office of the United States

Trustee for the District of Delaware; (ii) counsel to the Debtors; (iii) counsel to Stephen Woody;
                                                    10
US.134121713.06
                  Case 21-10883-CTG     Doc 256       Filed 08/10/21    Page 11 of 12




(iv) counsel to the Insurance Policy’s insurer; and (v) all parties requesting notice in these chapter

11 cases pursuant to Bankruptcy Rule 2002 as of the date hereof. In light of the nature of the relief

requested herein, CHG submits that no other or further notice is necessary.



                           [Remainder of Page Intentionally Left Blank]




                                                 11
US.134121713.06
                  Case 21-10883-CTG   Doc 256       Filed 08/10/21   Page 12 of 12




                                        CONCLUSION

         WHEREFORE CHG respectfully requests that the Court enter the Proposed Order granting

the Motion and granting any such other and further relief as the Court deems just and proper.


Dated: August 10, 2021
                                              FAEGRE DRINKER BIDDLE & REATH LLP
Wilmington, Delaware
                                              /s/ Brett D. Fallon
                                              Brett D. Fallon (Del. Bar No. 2480)
                                              Jaclyn C. Marasco (Del. Bar No. 6477)
                                              222 Delaware Avenue, Suite 1410
                                              Wilmington, DE 19801
                                              Telephone: (302) 467-4200
                                              Facsimile: (302) 467-4201
                                              E-mail:        Brett.Fallon@faegredrinker.com
                                                             Jaclyn.Marasco@faegredrinker.com

                                              -and-

                                              James L. Volling
                                              Matthew Kilby
                                              2200 Wells Fargo Center
                                              90 South Seventh Street
                                              Minneapolis, MN 55402
                                              Telephone: (612) 766-7000
                                              Facsimile: (612) 766-1600
                                              E-mail:      James.Volling@faegredrinker.com
                                                           Matthew.Kilby@faegredrinker.com



                                              -and-

                                              Robert S. Goldstein
                                              1144 15th Street, Suite 3400
                                              Denver, Colorado 80202
                                              Telephone: (303)-607-3500
                                              Facsimile: (303) 607-3600
                                              E-mail:      Rob.Goldstein@faegredrinker.com

                                              Attorneys for Community Health Group, Inc.




                                               12
US.134121713.06
